Case: 13-15577    Date Filed: 09/17/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15577
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:12-cr-00046-WTH-PRL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

MICHAEL A. COLLIER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 17, 2014)

Before HULL, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-15577    Date Filed: 09/17/2014   Page: 2 of 2


      Christine N. Bird, appointed counsel for Michael Collier in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion is GRANTED, and Collier’s conviction and sentence are AFFIRMED.




                                         2